


Exhibit 10.46




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of June 9, 2011 by and
between MILLER ENERGY RESOURCES, INC., a Tennessee corporation (the “Company”),
and DAVID J. VOYTICKY (“Executive.

 

WHEREAS, the parties hereto wish to enter into an employment agreement to employ
Executive upon the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.          Employment Period.

 

The Company hereby employs Executive, and Executive agrees to serve the Company
under the terms of this Agreement, for a term of two (2) years (the “Initial
Term”), subject to earlier termination as provided herein, commencing as of June
9, 2011 (the “Commencement Date”). On the two-year anniversary of the
Commencement Date and each successive one-year anniversary thereafter, the term
of this Agreement shall automatically be extended for an additional period of
one (1) year; provided, however, that either party hereto may elect not to
extend this Agreement by giving written notice to the other party at least sixty
(60) days prior to any such anniversary date. The Initial Term and any renewal
periods thereafter , until the termination of Executive’s employment hereunder,
shall be the “Employment Period.”

 

2.          Duties and Status.

 

The Company hereby engages Executive as President of the Company on the terms
and conditions set forth in this Agreement. During the Employment Period,
Executive shall report directly to the Chief Executive Officer of the Company
(the “Chief Executive Officer”), and exercise such authority, perform such
executive duties and functions and discharge such executive responsibilities as
are reasonably associated with Executive’s position, consistent with the
responsibilities assigned to officers of companies comparable to the Company,
commensurate with the authority vested in Executive pursuant to this Agreement
and consistent with the Certificate of Incorporation and By-laws of the Company.
Without limiting the generality of the foregoing, Executive shall undertake his
duties in a manner consistent with the best interests of the Company and shall
perform his duties to the best of his ability and in a diligent and proper
manner. Executive shall perform all duties, services and responsibilities in
accordance with the guidelines, policies and procedures established by the Board
from time to time. Executive further agrees to devote his business time,
attention, full skill and best efforts to the interests and business of the
Company. Notwithstanding the foregoing or any other provision of this Agreement,
it shall not be a breach or violation of this Agreement for the Executive to (i)
serve on corporate (subject to approval of the Board), civic or charitable
boards or committees including the Board of Trustees of Scripps College, (ii)
deliver lectures, fulfill speaking engagements or teach at educational
institutions, or (iii) manage personal investments and serve as a Senior Advisor
of Bristol Capital, so long as such activities do not significantly interfere
with or significantly detract from the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement.




--------------------------------------------------------------------------------




3.          Compensation; Benefits and Expenses.

 

(a)         Salary. The Company shall pay to Executive, as compensation for the
performance of his duties and obligations under this Agreement, a base salary at
the rate of $475,000 per annum during the Employment Period, payable in arrears
in accordance with the normal payroll practices of the Company for its executive
officers. Executive’s base salary shall be subject to review each calendar year
by the Board in its sole discretion, provided that in no event may the base
salary be reduced from the level previously in effect.

 

(b)          Annual Incentive.  The Company will provide to Executive in each
fiscal year during the Employment Period an opportunity to earn annual incentive
compensation based upon performance, in amounts determined by the Board or the
Compensation Committee of the Board (the "Committee") in accordance with the
annual incentive plan and related policies of the Company, subject to the
following:




(i)         The target annual incentive opportunity shall be not less than 100%
of base salary (the "Target Annual Incentive") as in effect at the beginning of
the fiscal year (or, if higher, as in effect at the time the Board or Committee
establishes the annual incentive opportunity), with a maximum annual incentive
opportunity of not less than 300% of such base salary, with the Board or
Committee retaining discretion to specify a threshold annual incentive
opportunity and other payout levels for performance ranging between the
threshold and target levels of performance or between the target and maximum
levels of performance;




(ii)        The Board or Committee shall specify the performance goals to be
achieved as a condition to earning and payout of the Target Annual Incentive and
maximum annual incentive, and for other specified levels of payout of the annual
incentive opportunity; provided, however that (A) the performance goals shall be
based on performance determined by the Board or Committee to be significantly
related to the business performance of the Company (which may include EBITDA
(earnings before provision for income taxes, depreciation and amortization),
revenues, operating income, stock price or total shareholder return, measures of
production, return on capital, or other measures specified by the Board or
Committee), and (B) the performance goal corresponding to the Target Annual
Incentive shall be at a level determined by the Board or Committee to have at
least an approximately even chance of being achieved for the fiscal year;




(iii)       The nature of the performance and the levels of performance
triggering payments of the annual incentive compensation for each fiscal year
shall be established by the Board or Committee after consultation with
Executive, and shall be established by the Board or Committee and communicated
to Executive not later than the end of the first quarter of such fiscal year;




(iv)       Any annual incentive compensation payable to Executive shall be paid
at times specified under any applicable plan (except to the extent deferred
under any deferred compensation plan of the Company or otherwise provided
herein), but in any event within the applicable short-term deferral period under
Treasury Regulation § 1.409A-1(b)(4).  The Board or Committee shall retain
negative discretion with regard to the final payout amount of the annual
incentive to the extent specified in any incentive plan governing annual
incentive awards for senior executives;




(v)         For fiscal years beginning in 2011 and thereafter, the annual
incentive award shall be structured and administered so as to qualify as
“performance-based compensation” under Internal Revenue Code (“Code”) Section
162(m), if the Company then has in effect a stockholder approved compensation
plan providing for such performance-based compensation;




2

--------------------------------------------------------------------------------




(vi)       The Board or Committee may provide for payment of a portion or all of
an annual incentive award in the form of Company common stock.  With respect to
any payout of an annual incentive award in excess of the Target Annual Incentive
Award, such common stock may be granted in the form of restricted stock or
restricted stock units subject to vesting in annual installments over four
years, subject to accelerated vesting in the event of Executive’s termination
due to death or Disability or by the Company not for Cause or upon a Change in
Control.  In addition, the Board or Committee may provide Executive with an
opportunity to elect to receive shares or share units (deferred shares) in lieu
of portions of the annual incentive award otherwise payable in cash;




(vii)      The Board and Committee retain discretion to award annual incentives
and bonuses to Executive separate from the annual incentive opportunity
specified in this Section 3(b) (i.e., the provisions of this Section 3(b) are
not exclusive).




(c)        Equity/Long-Term Incentives. In addition to base salary, annual
incentive awards and other compensation provided hereunder, Executive shall be
entitled to the following long-term incentive awards:




(i)         Stock Options. At the Amendment Date, Executive shall be granted by
the Company a stock option to purchase 2,300,000 shares of the Company’s common
stock at an exercise price equal to the closing price of the Company’s common
stock on the New York Stock Exchange on the date of this Agreement.  The option
shall be a non-qualified option and shall become vested and exercisable in equal
annual installments over a period of four (4) years from the grant date (the
“Agreement Date”), or immediately with respect to all shares underlying the
option in the event of a Change in Control (as defined in Section 5(c) hereof),
termination or expiration of the Agreement by the Company not for Cause (as
defined below) and in the event of death or Disability.  The stated expiration
date of the option shall be the fifth anniversary of the date of grant, subject
to earlier termination of the option at the date three years after a termination
due to death, Disability, or by the Company not for Cause (as defined below);

 

(iv)       Long-Term Incentives. The Board or Committee may grant to Executive
other long-term incentive awards, in the form of equity awards or cash
incentives or otherwise, from time to time and in the discretion of the Board or
Committee.




(d)        Vacation and Sick Leave. Executive shall be entitled to vacation time
for each calendar year and such paid sick leave as is in accordance with the
normal Company policies and practices in effect from time to time for senior
executives but in no event less than four (4) weeks vacation; provided, however,
that unless otherwise approved in writing by the Board, no more than two weeks
of such vacation time may be used consecutively, and provided, further, that any
accrued but unused vacation time and paid sick leave remaining at the end of
each calendar year shall be forfeited unless otherwise agreed to in writing by
the Company and Executive.

 

(e)        Other Benefits. During the Employment Period, Executive shall be
entitled to participate in the employee benefit plans, programs and arrangements
of the Company in effect during the Employment Period which are generally
available to senior executives of the Company (including, without limitation,
401(k) and group medical insurance plans), as well as an automobile allowance of
$1,000 per month, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans, programs and arrangements.




3

--------------------------------------------------------------------------------




(f)        Expenses. In addition to any amounts payable to Executive pursuant to
this Section 3, the Company shall reimburse Executive, upon production of
accounts and vouchers or other reasonable evidence of payment by Executive, all
in accordance with the Company’s regular procedures in effect from time to time,
all reasonable and ordinary expenses as shall have been incurred by him in the
performance of his duties hereunder or other expenses agreed upon in writing by
the Company and Executive.




(g)        Location.  Executive shall reside in Tennessee, however the Company
acknowledges that the Executive shall have the option to work at least one week
per month from an office to be established by the Company in California.

 

4.         Termination of Employment.

 

(a)        Termination for Cause. The Company may terminate Executive’s
employment hereunder at any time for Cause. For purposes of this Agreement,
Cause shall mean:

 

(i)         Executive’s commission of (A) any violation of law, (B) any breach
of fiduciary duty or act of negligence or malfeasance, or (C) any act of
dishonesty, fraud or misrepresentation;




(ii)        Executive’s commission of any other act of moral turpitude injurious
to the Company, which the Board in its sole discretion determines has or may be
reasonably expected to have a detrimental impact on the Company’s business or
operations or would prevent Executive from effectively performing his duties
under this Agreement;




(iii)       a breach by Executive of any obligations or covenants contained in
this Agreement as determined by the Board in its sole discretion; and




(iv)       a failure by Executive to discharge his duties, responsibilities and
obligations under this Agreement, or a failure to follow the directives of the
Board, as determined by the Board in its sole discretion.




(b)        Termination Upon Death or Disability. The Employment Period shall be
terminated upon the death or Disability (as defined below) of Executive.
"Disability" shall mean that as a result of physical or mental illness, injury,
infirmity or other incapacity as determined by a physician selected by the
Board, Executive is not able to substantially perform his duties and
responsibilities to the Company for a period of one hundred twenty (120)
consecutive days or an aggregate period of more than one hundred and eighty
(180) days in any 12-month period.

 

5.         Consequences of Termination.

 

(a)        For Cause, Death, Disability or Non-Renewal By Executive. In the
event of termination of Executive’s employment at any time during the Employment
Period (i) by the Company for Cause, (ii) by Executive for any reason, (iii) as
a result of death or Disability, Executive shall be entitled only to receive
base salary accrued but not paid through the date of termination and, in the
case of termination due to death or Disability, a pro rata payment of the annual
incentive earned for the year of termination and immediate vesting of
outstanding unvested options, as specified in Section 5(e), and the Company
shall have no further obligations to Executive.

 

(b)        Other Termination. In the event of a termination of Executive’s
employment for any reason other than as set forth in Sections 5(a) or 5(c)
hereof:




4

--------------------------------------------------------------------------------




(i)         The Company shall provide to Executive base salary accrued but not
paid through the date of termination plus, as severance, base salary for one
year, payable over time in accordance with the Company’s normal payroll
practices, provided that, in the event such termination occurs after the end of
the Initial Term, Executive shall be entitled only to receive base salary
accrued but not paid through the date of termination; and




(ii)        The Company shall pay to Executive a pro rata payment of the annual
incentive earned for the year of termination, as specified in Section 5(e); and

 

(iii)       The provisions of Section 5(b)(i) notwithstanding, if the aggregate
value of those installment payments of severance under Section 5(b)(i) that do
not constitute “short-term deferrals” under Treasury Regulation § 1.409A-1(b)(4)
exceeds the maximum amount that would be excluded from being a deferral of
compensation by operation of the "two-year/two-times" exclusion under Treasury
Regulation § 1.409A-1(b)(9)(iii), such excess amount shall be payable in
installments during the applicable short-term deferral period following
Executive’s termination of employment.




(c)        Change in Control. If at any time during the Employment Period,
Executive’s employment with the Company is terminated by the Company not for
Cause within two years after the Change in Control (as hereinafter defined) or
in the 90 days prior to the Change in Control upon the request of the acquiror,
the Company shall pay to Executive an amount equal to 2.99 multiplied by
Executive’s annualized salary that Executive is then earning, payable in a
lump-sum payment at the applicable time specified in Section 5(d) but not
earlier than the closing of the Change in Control. For purposes hereof, a Change
in Control means the acquisition by any Person (as defined below) of beneficial
ownership of securities of the Company representing greater than 50% of the
combined voting power of the Company’s then outstanding voting securities.
Person means any individual or entity (or group(s) thereof acting together),
which such individual or entity (or group thereof) is not a beneficial owner of
any of the Company’s securities as of the date of this Agreement.  In addition,
in the case of such a termination the Company shall pay to Executive the annual
incentive earned for the year of termination (without pro ration), as specified
in Section 5(e).




(d)        Obligation to Execute Release.  The Company’s obligation to make the
payments provided for in Section 5(b) or 5(c) (the “Termination Payments”) shall
be subject to Executive’s execution of a release in favor of the company and its
stockholders and their respective directors, officers and employees, in form and
substance acceptable to the Company, which release is not revoked by Executive
by the end of any applicable revocation period and is thereafter non-revocable.
 The Company will supply to Executive a form of the release (which shall include
the Executive’s obligations under Section 7) not later than the date of
Employee's termination, which must be returned within the time period required
by law and must not be revoked by Employee within the applicable time period (if
any) such that the release becomes legally effective.  If no time period for
execution or revocation applies under applicable law, the release must be
executed and returned to the Company within 15 days.  If any amount payable
during a fixed period following Executive's termination is subject to the
requirement or condition that Executive has executed and not revoked such
release (including any case in which such fixed period would begin in one year
and end in the next), the Company, in determining the time of payment of any
such amount, will not be influenced by Executive or the timing of any action of
Executive, including Executive's execution of such a release and expiration of
any revocation period.  In particular, the Company retains discretion to deposit
any payment hereunder in escrow at any time during such fixed period, so that
such deposited amount is constructively received and taxable income to Executive
upon deposit (it may be constructively received even in the absence of such
deposit) but with distribution from such escrow remaining subject to Executive's
execution and non-revocation of such release.




5

--------------------------------------------------------------------------------




(e)        Annual Incentive Payable In Connection with Termination.  If upon
termination of employment Executive becomes entitled to be paid the annual
incentive (or a pro rata portion thereof) for the year of termination under
Section 5(a), 5(b) or 5(c), the following terms shall apply:




(i)         The annual incentive will be based on the actual performance
achieved in the full fiscal year in which the termination occurred, without any
exercise of negative discretion by the Board or Committee;




(ii)        The pro rata portion (if applicable) shall be determined by dividing
the number of days from the beginning of the fiscal year to the date of
Executive’s termination of employment by 365;




(iii)       The annual incentive shall be payable not later than the time the
annual incentive would have been paid in the absence of termination of
employment.  

 

(f)         Withholding of Taxes. All payments required to be made by the
Company to Executive under this Agreement shall be subject to the withholding of
such amounts, if any, relating to tax, excise tax and other payroll deductions
as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation.

 

(g)        No Other Obligations. Except for the obligations of the Company
provided by this Agreement, under any employee benefit plan of the Company in
which Executive participates and by operation of applicable law, the Company
shall have no further obligations to Executive upon his termination of
employment.

 

6.         Indemnity.

 

The Company shall, during Executive’s employment with the Company and
thereafter, indemnify Executive to the fullest extent permitted by law and by
its Certificate of Incorporation and By-laws and shall assure that Executive is
covered by the Company’s D&O insurance policies, if available, and any other
insurance policies that protect employees as in effect from time to time. Such
insurance policies shall be with providers, and provide for coverage in amounts,
customary and reasonable within the industry in which the Company operates.

 

7.         Restrictive Covenants.

 

(a)        Proprietary Information.

 

(i)         Executive agrees that all information and know-how, whether or not
in writing, of a private, secret or confidential nature concerning the business
or financial affairs of the Company or any Affiliates (as defined in Section
7(f) below) is and shall be the exclusive property of the Company or any
Affiliates. Such information and know-how shall include, but not be limited to,
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
client lists, business plans, operational methods, pricing policies, marketing
plans, sales plans, identity of suppliers or vendors, trading positions, sales,
profits or other financial or business information, in each case of or relating
to the business of the Company or any Affiliates (collectively, “Proprietary
Information”). Except in connection with, and on a basis consistent with, the
performance of his duties hereunder, Executive shall not disclose any
Proprietary Information to others outside the Company or any Affiliates or use
the same for any unauthorized purposes without written approval by the Board,
either during or at any time after the Employment Period.




6

--------------------------------------------------------------------------------




(ii)        Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings,
customer lists, customer solicitations or other written, photographic, or other
tangible material containing Proprietary Information, whether created by
Executive or others, which shall come into his custody or possession, shall be
and are the exclusive property of the Company or any Affiliates to be used by
Executive only in the performance of his duties for the Company. Executive
agrees to deliver to the Company upon the expiration of the Employment Period
all such material containing Proprietary Information.

 

(iii)       Executive agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (i) and
(ii) above, also extends to such types of information, know-how, records and
tangible property of customers of the Company or any Affiliates or suppliers to
the Company or any Affiliates or other third parties who may have disclosed or
entrusted the same to the Company or any Affiliates or to Executive in the
course of the Company’s business.

 

(iv)       Notwithstanding the foregoing, Proprietary Information shall not
include information which (A) is or becomes generally available or known to the
public, other than as a result of any disclosure by Executive in violation
hereof; or (B) is or becomes available to Executive on a non-confidential basis
from any source other than the Company, other than any such source that is
prohibited by a legal, contractual, or fiduciary obligation to the Company from
disclosing such information.

 

(v)        In the event that Executive is requested pursuant to, or becomes
compelled by, any applicable law, regulation, or legal process to disclose any
Proprietary Information, Executive shall provide the Company with prompt written
notice thereof so that the Company may seek a protective order or other
appropriate remedy or, in the Company’s sole and absolute discretion, waive
compliance with the terms hereof. In the event that no such protective order or
other remedy is obtained, or the Company waives compliance with the terms
hereof, Executive shall furnish only that portion of such Proprietary
Information which Executive is advised by counsel in writing is legally
required. Executive will cooperate with the Company, at the Company’s sole cost
and expense, in its efforts to obtain reliable assurance that confidential
treatment will be accorded such Proprietary Information.

 

(b)         Developments.

 

(i)         Executive shall make full and prompt disclosure to the Company of
all inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by Executive or under his direction or jointly
with others during the Employment Period, whether or not during normal working
hours or on the premises of the Company or any Affiliates (collectively,
“Developments”).

 

(ii)        Executive agrees to assign and does hereby assign to the Company (or
any entity designated by the Company) all of his right, title and interest in
and to all Developments and all related patents, patent applications,
copyrights, copyright applications, trademark and trademark applications and
other intellectual property of any kind or nature. Executive also hereby waives
all claims to moral rights in any Developments.




7

--------------------------------------------------------------------------------




(iii)       Executive agrees to cooperate fully with the Company or any
Affiliates, both during and after the Employment Period, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to Developments. Executive shall
sign all papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney, which the Company or any Affiliates may deem
necessary or desirable in order to protect their rights and interests in any
Development.

 

(c)        Other Agreements. Executive represents that his performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement (i) to keep in confidence proprietary information,
knowledge or data acquired by him in confidence or in trust prior to his
employment with the Company, (ii) to refrain from competing, directly or
indirectly, with the business of his previous employer or any other party, and
(iii) to refrain from soliciting the employment of any employees of any previous
employer or any other party.

 

(d)        Non-Competition and Non-Solicitation. During any period of
Executive’s employment hereunder and for a period of two (2) years thereafter,
Executive shall not engage (whether as an employee, consultant, director, agent
or independent contractor) in any Business Activities on behalf of himself or
any person, firm or entity, and Executive shall not acquire any financial
interest (except for equity interests in publicly-held companies that will not
be significant and that, in any event, will not exceed one percent (1%) of the
outstanding equity of such company) in any entity which engages in Business
Activities in the geographic area of the United States. During the period that
the above noncompetition restriction applies, Executive shall not, without the
written consent of the Company: (i) solicit any employee of the Company or any
Affiliates to terminate his employment, or (ii) solicit any customers, partners,
resellers, vendors or suppliers of the Company on behalf of any individual or
entity other than the Company or its Affiliates. As used herein, the term
“Business Activities” shall mean any and all business activities of the Company
and any Affiliates as presently conducted and/or conducted for the past two (2)
years.

 

(e)        Enforcement. The Company shall be entitled to seek a restraining
order or injunction in any court of competent jurisdiction to prevent any
continuation of any violation of the provisions of this Section 7.

 

(f)         Affiliates. For purposes of this Agreement, Affiliates shall mean
any individuals or entities that directly or indirectly, through one or more
intermediaries, controls, are controlled by or are under common control with the
Company. For purposes of this definition, “control” means the power to direct
the management and policies of another, whether through the ownership of voting
securities, by contract or otherwise.

 

8.         Provisions Relating to Possible Excise Tax.




(a)        Cut-Back to Maximize Retained After-Tax Amounts.  The Company will
reduce any payment relating to a Change in Control (with a "payment" including,
without limitation, the vesting of an option or other non-cash benefit or
property) pursuant to any plan, agreement or arrangement of the Company
(together, "Severance Payments") to the Reduced Amount (as defined below) if but
only if reducing the Severance Payment would provide to Executive a greater net
after-tax amount of Severance Payments than would be the case if no such
reduction took place.  The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of the Severance
Payments without causing any Severance Payment to be subject to the excise tax
under Section 4999 (and related Section 280G) of the Code, determined in
accordance with Section 280G(d)(4) of the Code.  Any reduction in Severance
Payments shall be implemented in accordance with Section 8(b).




8

--------------------------------------------------------------------------------




(b)        Implementation Rules.  Any reduction in payments under Section 8(a)
shall apply to cash payments and/or vesting of equity awards so as to minimize
the amount of compensation that is reduced (i.e., it applies to payments or
vesting that to the greatest extent represent parachute payments), with the
amount of compensation based on vesting to be measured (to be minimally reduced,
for purposes of this provision) by the intrinsic value of the equity award at
the date of such vesting.  Executive will be advised of the determination as to
which compensation will be reduced and the reasons therefor, and Executive and
his advisors will be entitled to present information that may be relevant to
this determination.  No reduction shall be applied to an amount that constitutes
a deferral of compensation under Code Section 409A except for amounts that have
become payable at the time of the reduction and as to which the reduction will
not result in a non-reduction in a corresponding amount that is a deferral of
compensation under Code Section 409A that is not currently payable.




For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:




(i)         The Severance Payments shall be treated as "parachute payments"
within the meaning of Section 280G(b)(2) of the Code, and all "excess parachute
payments" within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing ("Independent Advisors") selected by the Company
and reasonably acceptable to a majority of the employees who have Change in
Control Agreements, the Severance Payments (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code or are otherwise not
subject to the Excise Tax.




(ii)        The value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.




For purposes of determining reductions in compensation under Section 8(b), if
any, Executive will be deemed (A) to pay federal income taxes at the applicable
rates of federal income taxation for the calendar year in which the compensation
would be payable; and (B) to pay any applicable state and local income taxes at
the applicable rates of taxation for the calendar year in which the compensation
would be payable, taking into account any affect on federal income taxes from
payment of state and local income taxes.  Compensation will be adjusted not
later than the applicable deadline under Code Section 409A to provide for
accurate payments under the cut-back provision of Section 8(b), but after any
such deadline no further adjustment will be made if it would result in a tax
penalty under Section 409A.




(c)        Internal Revenue Service Proceedings.  The Company shall have the
right to control all proceedings with the Internal Revenue Service (or relating
thereto) that may arise in connection with the determination and assessment of
any Excise Tax and, at its sole option, the Company may pursue or forego any and
all administrative appeals, proceedings, hearings, and conferences with any
taxing authority in respect of such Excise Tax (including any interest or
penalties thereon); provided, however, that the Company's control over any such
proceedings shall be limited to issues with respect to which compensation may be
reduced hereunder, and Executive will be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority.
 Executive agrees to cooperate with the Company in any proceedings relating to
the determination and assessment of any Excise Tax.




9

--------------------------------------------------------------------------------




9.         Section 409A Compliance Rules.

 

(a)        In General. This Section 9 serves to ensure compliance with
applicable requirements of Section 409A. Certain provisions of this Section 9
modify other provisions of this Agreement.  If the terms of this Section 9
conflict with other terms of the Agreement, the terms of this Section 9 shall
control.




(b)        Timing of Certain Payments.  Unless an amount is payable under a
plan, program or arrangement on explicit terms providing for a delay in payment
after Termination, which terms comply with Section 409A, amounts earned or
accrued as of the Date of Termination shall be payable at the date the amounts
otherwise would have been payable under the respective plans, programs and
arrangements but in no event more than 60 days after Executive’s Termination.
 Any payment or benefit required under this Agreement to be paid in a lump sum
or otherwise to be paid promptly at or following a date or event shall be paid
no later than 15 days after the due date, subject to Section 9(d) below.  In the
case of any payment under the Agreement payable during a specified period of
time following a Termination or other event, if such permitted payment period
begins in one calendar year and ends in a subsequent calendar year, Executive
shall have no right to elect in which year the payment will be made, and the
Company’s determination of when to make the payment shall not be influenced in
any way by Executive.




(c)        Separate Payments.  Each installment payment payable under Section
5(b)(i), and each portion of an installment payment that would be payable under
Section 5(b)(iii) (together, the “Separate 5(b) Payments”), and the payment
payable under Section 5(c) in excess of the payments under Section 5(b) (the
“Separate 5(c) Payment”) (or in each the present value thereof, if such present
valuing is required to comply with Section 409A) shall be deemed a separate
payment for all purposes, including for purposes of Section 409A.  Each other
amount payable under this Agreement shall be deemed a separate payment for all
purposes, including for purposes of Section 409A.




(d)        Special Rules for Severance Payments.  In the case of severance
payments payable under Section 5(b)(i) and 5(c) (the “Severance Payments”):




(i)         In the case of Separate 5(b) Payments, those payments that do not
qualify as short term deferrals under Treasury Regulation § 1.409A-1(b)(4) shall
be exempted, to the maximum extent of the “two-year/two-times” exclusion under
Treasury Regulation § 1.409A-1(b)(9)(iii), first as to those such Separate 5(b)
Payments payable within six months of Termination and then as to the latest of
those such Separate 5(b) Payments payable in reverse order of payment.




(ii)        If either (A) the Change in Control does not involve a transaction
that constitutes a change in the ownership of the Company, a change in effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
“409A Change in Control”), or (B) Executive’s Termination triggering payments
hereunder did not occur within the two-year period following a 409A Change in
Control, any portion of the Severance Payments that constitute a deferral of
compensation under Code Section 409A and which correspond to the Separate 5(b)
Payments shall be payable at the time specified for such payments under Section
5(b) rather than under Section 5(c), subject to subsection (iii) below.  




(iii)       As to any payment under this Agreement (including any portion of the
Severance Payments) that constitutes a deferral of compensation under Code
Section 409A, the term Termination shall mean a “separation from service” as
defined in Treasury Regulation § 1.409A-1(h).  If any of such payments is
payable within six months after Executive’s Termination and, at the time of
Termination, Executive was a “specified employee” as defined in Treasury
Regulation § 1.409A-1(i), such payment shall instead be paid at the date that is
six months after Executive’s Termination (or earlier at the date 15 days after
the death of Executive).  




10

--------------------------------------------------------------------------------




(e)        Other Provisions.  




(i)         Non-transferability.  No right to any payment or benefit under this
Agreement shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by Executive’s
creditors or of any of Executive’s beneficiaries.




(ii)         No Acceleration.  The timing of payments and benefits under the
Agreement may not be accelerated to occur before the time specified for payment
hereunder, except to the extent permitted under Treasury Regulation §
1.409A-3(j)(4) or as otherwise permitted under Section 409A without Executive
incurring a tax penalty.




(iii)         Intention to Comply with Code Section 409A; Modifications.  To the
fullest extent possible, payments and benefits provided under this Agreement are
intended to be exempt or excluded from the definition of “deferred compensation”
under Section 409A in accordance with one or more exemptions or exclusions
available under Section 409A.  If and to the extent that any such payment or
benefit is, or becomes subject to, Section 409A due to a failure to qualify for
such an exemption or exclusion, this Agreement is intended to comply with the
applicable requirements of Section 409A with respect to such payment or benefit
so as to avoid the imposition of any taxes and/or penalties due to a violation
of Section 409A.  To the extent possible, this Agreement shall be interpreted
and administered in a manner consistent with the foregoing statement of intent.
 This Agreement may be modified in order to comply with Section 409A or
exemptions or exclusions under Section 409A; any such modification shall be made
in good faith and to the extent reasonably practical shall maintain the economic
and other benefits provided to Executive and the Company under this Agreement
without failing to comply with Section 409A.




(iv)         Company Not Liable for Non-Compliance with Section 409A.  In no
event whatsoever (including without limitation as a result of this Section 9)
shall the Company be liable for any taxes, penalties or interest that may be
imposed on Executive pursuant to Code Section 409A or under any similar
provision of state tax law, including by not limited to damages for failing to
comply with Section 409A and/or any similar provision of state tax law.




10.        Notices.

 

Any notice or other communication required or permitted to be given to any party
hereunder shall be in writing and shall be given to such party at such party’s
address set forth below or such other address as such party may hereafter
specify by notice in writing to the other party. Any such notice or other
communication shall be addressed as aforesaid and given by (a) certified mail,
return receipt requested, with first class postage prepaid, (b) hand delivery,
or (c) reputable overnight courier. Any notice or other communication will be
deemed to have been duly given (i) on the fifth day after mailing, provided
receipt of delivery is confirmed, if mailed by certified mail, return receipt
requested, with first class postage prepaid, (ii) on the date of service if
served personally or (iii) on the business day after delivery to an overnight
courier service, provided receipt of delivery has been confirmed:




If to the Company, to:




Miller Energy Resources, Inc.

3651 Baker Highway

Huntsville, Tennessee 37756

Attention: Scott Boruff, Chief Executive Officer




with a copy to:




Anna East, General Counsel




11

--------------------------------------------------------------------------------




If to Executive, as follows:




[Home Address]




11.        Non-Assignment; Successors.




Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party,
provided that, the Company may assign its rights hereunder to any affiliate or
successor entity. This Agreement shall inure to the benefit of and be binding
upon the heirs, assigns or designees of the parties hereto.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any such successor
to its business and/or assets which assumes and agrees to perform this Agreement
by operation of law, or otherwise.

 

12.        Entire Agreement.

 

This Agreement constitutes the entire agreement by the Company and Executive
with respect to the subject matter hereof and supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral.

 

13.        Amendment and Waiver.

 

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only by the written consent of all parties hereto. Any agreement
on the part of a party to any extension or waiver shall only be valid if set
forth in an instrument in writing signed on behalf of such party. Any such
waiver or extension shall not operate as waiver or extension of any other
subsequent condition or obligation.

 

14.        Unenforceability, Severability.

 

If any provision of this Agreement is found to be void or unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement
shall nevertheless be binding upon the parties with the same force and effect as
though the unenforceable part had been severed and deleted.

 

15.        Specific Performance.

 

The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.




16.        Mitigation.

 

Executive will not be required to mitigate the amount of payments provided for
under this Agreement by seeking other employment or otherwise, nor shall the
amount of payments provided for under this Agreement be reduced by any
compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to the Company, or otherwise.




12

--------------------------------------------------------------------------------




17.        Governing Law.

 

This Agreement shall be construed, interpreted and enforced in accordance with,
and shall be governed by, the laws of the State of Tennessee applicable to
contracts made and to be performed wholly therein without giving effect to
principles of conflicts or choice of laws thereof.

 

18.        Jurisdiction.

 

Each of the parties hereto hereby irrevocably consents and submits to the
exclusive jurisdiction of the state and federal courts located in Knox County,
Tennessee in connection with any proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby and waives any objection to
venue in Knox County, Tennessee. In addition, each of the parties hereto hereby
waives trial by jury in connection with any claim or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

19.        Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

MILLER ENERGY RESOURCES, INC.




By: /s/ Scott M. Boruff

Name: Scott M. Boruff

Title: Chief Executive Officer




/s/ David J. Voyticky

David J. Voyticky




13

--------------------------------------------------------------------------------